DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vermani et al. (US 2018/0206192 A1, hereinafter “Vermani” in view of Porat et al. (US 9,197,473 B2, hereinafter “Porat”).
Regarding claim 1, Vermani discloses a method for transmitting a physical protocol data unit (PPDU) (see para. 0045, wakeup PPDU) by an access point (AP) in a wireless LAN (WLAN) (see Figures 1, para. 0038, WLAN); the method comprising:
generating a legacy-signal (L-SIG) field for a wake-up radio (WUR) PPDU (see Figure 3, para. 0048, legacy preamble which includes L-SIG); generating one (1) binary phase shift keying (BPSK) symbol located between the L-SIG field and a WUR band preamble on the basis of the L-SIG field; (see Figure 3, para. 0046, BPSK symbol in between legacy preamble and WUR preamble) and transmitting the WUR PPDU including the L-SIG field, the 1 BPSK symbol, and the WUR band preamble (see Figure 2, para. 0043).
Vermani discloses all the subject matter but fails to mention wherein the AP generates the 1 BPSK symbol on the basis of the same bit sequence as a bit sequence for the L-SIG field. However, Porat from a similar field of endeavor discloses wherein the AP generates the 1 BPSK symbol on the basis of the same bit sequence as a bit sequence for the L-SIG field (see Figure 7C-D, LSIG (4 microsecond) is copied to BPSK (4 microsecond); column 14 lines  35-67 and column 15 lines 1-3). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Porat bit sequence scheme into Vermani packet 
Regarding claim 2, Vermani discloses all the subject matter but fails to mention wherein the 1 BPSK symbol repeats the L-SIG field in a time domain. However, Porat from a similar field of endeavor discloses wherein the 1 BPSK symbol repeats the L-SIG field in a time domain (see column 11 lines 34-42). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Porat bit sequence scheme into Vermani packet generation scheme. The method can be implemented in a packet. The motivation of doing this is to provide effective way of communication with various protocols.
Regarding claim 3, Vermani discloses wherein the L-SIG field includes length information on the WUR PPDU, and the AP configures the length information such that modulo 3 computation for length information included in each of the L-SIG field (see para. 0048, Length and rate information is encoded in L-SIG). Vermani discloses all the subject matter but fails to mention the 1 BPSK symbol where L-SIG field is repeated satisfies 0. However, Porat from a similar field of endeavor discloses the 1 BPSK symbol where L-SIG field is repeated satisfies 0 (see column 10 lines 39-67, length field in L-SIG is repeated which BSPK modulated). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Porat bit sequence scheme into Vermani packet generation scheme. The method can be implemented in a packet. The motivation of doing this is to provide effective way of communication with various protocols.


Regarding claim 9, Vermani discloses an access point (AP) for transmitting a physical protocol data unit (PPDU) (see para. 0045, wakeup PPDU)  in a wireless LAN (WLAN) (see Figures 1, para. 0038, WLAN), the AP comprising: a processor generating a legacy-signal (L-SIG) field for a wake-up radio (WUR) PPDU (see Figure 3, para. 0048, legacy preamble which includes L-SIG) and generating one (1) binary phase shift keying (BPSK) symbol located between the L-SIG field and a WUR band preamble on the basis of the L-SIG field (see Figure 3, para. 0046, BPSK symbol in between legacy preamble and WUR preamble); and a transmitter transmitting the WUR PPDU including the L-SIG field, the 1 BPSK symbol (see Figure 2, para. 0043). Vermani discloses all the subject matter but fails to mention the WUR band preamble under the control of the processor, wherein the processor generates the 1 BPSK symbol on the basis of the same bit sequence as a bit sequence for the L-SIG field. However, Porat from a similar field of endeavor discloses the WUR band preamble under the control of the processor, wherein the processor generates the 1 BPSK symbol on the basis of the same bit sequence as a bit sequence for the L-SIG field (see Figure 7C-D, LSIG (4 microsecond) is copied to BPSK (4 microsecond); column 14 lines  35-67 and column 15 lines 1-3). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Porat bit sequence scheme into Vermani packet generation scheme. The method can be implemented in a packet. The motivation of doing this is to provide effective way of communication with various protocols.
Regarding claim 10, same rejection applies as to claim 2.
Regarding claim 11, same rejection applies as to claim 3

Claims 4-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vermani in view of Porat as applied to claim 1 and 9 above, and further in view of Noh et al. (IEEE802.11-17/1344r0, Considerations of PAPR of Wake UP Packet, dated 09/11/2017, hereinafter “Noh”).
Regarding claim 4, Vermani and Porat disclose all the subject matter but fails to mention wherein the L-SIG field for the WUR PPDU is transmitted using more additional tones in a frequency domain than L-SIG field for PCR (primary connectivity radio) PPDU. However, Noh from a similar field of endeavor discloses wherein the L-SIG field for the WUR PPDU is transmitted using more additional tones in a frequency domain than L-SIG field for PCR (primary connectivity radio) PPDU (see slide 8, Extra tones can be filled). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Noh additional tones scheme into Vermani and Porat L-SIG sequence. The method can be implemented in a wakeup packet. The motivation of doing this is to have low PAPR.
Regarding claim 5, Vermani and Porat disclose all the subject matter but fails to mention wherein the L-SIG field for PCR PPDU corresponds to a total of 53 tones including a center tone, and the L-SIG field for WUR PPDU corresponds to a total of 57 tones including a center tone. However, Noh from a similar field of endeavor discloses wherein the L-SIG field for PCR PPDU corresponds to a total of 53 tones including a center tone, and the L-SIG field for WUR PPDU corresponds to a total of 57 tones including a center tone (see slide 8, L-SIG field can be populated with subcarrier or 
Regarding claim 6, Vermani and Porat discloses all the subject matter but fails to mention wherein a sequence to be applied to the additional tones is a Sequence having a minimum PAPR(peak-to-average power ratio) for a frame body size, FCS (frame check sequence) and combinations of data rates, which are supported from the WUR PPDU. However, Noh from a similar field of endeavor discloses wherein a sequence to be applied to the additional tones is a Sequence having a minimum PAPR (peak-to-average power ratio) for a frame body size, FCS (frame check sequence) and combinations of data rates, which are supported from the WUR PPDU (see slides 6 and 8, extra tones filled with pre-determined sequence for low PAPR). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Noh additional tones scheme into Vermani and Porat L-SIG sequence. The method can be implemented in a wakeup packet. The motivation of doing this is low PAPR.
Regarding claim 7, Vermani and Porat disclose all the subject matter but fails to mention wherein the number of additional tones is 4, and a sequence to be applied to the additional tones 1s [1, -1, -1, 1]. However, Noh from a similar field of endeavor discloses wherein the number of additional tones is 4, and a sequence to be applied to the additional tones 1s [1, -1, -1, 1] (see slide 9). Thus, it would have been obvious to 
Regarding claim 8, Vermani and Porat disclose all the subject matter but fails to mention wherein the frame body size supported from the WUR PPDU includes 0 byte and 16 bytes, the FCS includes 2 bytes, and the data rate includes 62.5 kbps and 250 kbps. However, Noh from a similar field of endeavor discloses wherein the frame body size supported from the WUR PPDU includes 0 byte and 16 bytes, the FCS includes 2 bytes, and the data rate includes 62.5 kbps and 250 kbps (see slide 21). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Noh additional tones scheme into Vermani and Porat L-SIG sequence. The method can be implemented in a wakeup packet. The motivation of doing this is lower PAPR.
Regarding claim 12, same rejection applies as to claim 4.
Regarding claim 13, same rejection applies as to claim 5.
Regarding claim 14, same rejection applies as to claim 6.
Regarding claim 15, same rejection applies as to claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Suh et al. (US 2018/0103431 A1) and Aboul-Magd et al. (US 2018/0020409 A1)..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641.  The examiner can normally be reached on M-F 8-8 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/           Primary Examiner, Art Unit 2463